Name: Commission Regulation (EC) No 1315/2001 of 29 June 2001 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 2001 to 31 December 2001
 Type: Regulation
 Subject Matter: foodstuff;  regions of EU Member States;  trade
 Date Published: nan

 Avis juridique important|32001R1315Commission Regulation (EC) No 1315/2001 of 29 June 2001 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 2001 to 31 December 2001 Official Journal L 177 , 30/06/2001 P. 0035 - 0036Commission Regulation (EC) No 1315/2001of 29 June 2001establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 2001 to 31 December 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 3(4) thereof,Whereas:(1) Pursuant to Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities of certain processed fruit and vegetable products in the forecast supply balance, falling within CN codes 2007 99 and 2008 and qualifying for exemption from duty on imports from third countries or for aid for consignments from the rest of the Community, should be determined.(2) Commission Regulation (EC) No 2790/94(3), as last amended by Regulation (EC) No 1620/1999(4), lays down common rules for the application of the arrangements for the supply of certain agricultural products to the Canary Islands.(3) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(4) Pursuant to Regulation (EEC) No 1601/92, the supply arrangements apply from 1 July. As a result, provision should be made for this Regulation to apply immediately.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. For the purpose of applying Articles 2 and 3 of Regulation (EEC) No 1601/92, the quantities covered by the forecast supply balance of processed fruit and vegetable products qualifying for exemption from duty on imports from third countries or for Community aid shall be as set out in the Annex.2. Without prejudice to a revision of the supply balance during the period concerned, the quantities laid down for the various products listed in Part II of the Annex may be exceeded by up to 20 % provided that the overall quantity is not exceeded.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 192, 24.7.1999, p. 19.ANNEXForecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July to 31 December 2001>TABLE>